
	
		II
		112th CONGRESS
		1st Session
		S. 642
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permanently reauthorize the EB–5 Regional Center
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Creating American Jobs Through Foreign
			 Capital Investment Act.
		2.Permanent
			 reauthorization of EB–5 Regional Center ProgramSection 610 of the Departments of Commerce,
			 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
			 1993 (8 U.S.C. 1153 note) is amended—
			(1)by striking
			 pilot each place such term appears; and
			(2)in subsection
			 (b), by striking until September 30, 2012.
			
